DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 1/16/2021, in reply to the Office Action mailed 7/16/2021, is acknowledged and has been entered.  Claims 1, 13 and 25 have been amended.  Claims 40-43 are newly added.  Claims 1, 4, 5, 8-14, 17, 18, 21-25 and 40-43 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The previous rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,434,194 in view of U.S. US 9,889,199. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a composition comprising: a plurality of stabilized crosslinked nanobubbles, each nanobubble having a membrane that defines at least one internal void, which includes at least one gas, the membrane including a plurality of lipids, poloxamers that are incorporated between lipids of the membrane and that are effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble, the poloxamers having a molecular weight of 1100 to 3500 Da, and an interpenetrating crosslinked biodegradable polymer that is non-covalentlv integrated into a hydrophobic inner domain of the nanobubble, wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of ANNDEA and BAC.  Dependent claims include at least one targeting moiety linked to the membrane.  
The claims of the ‘194 patent are directed to a composition comprising: a plurality of PSMA targeted nanobubbles, each PSMA targeted nanobubble including a membrane that defines at least one internal void, which includes at least one gas, and at least one PSMA ligand coupled to the membrane, the membrane further including at least one lipid and at least one nonionic triblock copolymer that is effective to control the 
	While the instant claims do not recite the PSMA targeting ligand of formula 1, it would have been obvious to incorporate the claimed targeting agent into the nanobubble composition in view of US 9,889,199, which teaches PSMA ligand of formul 1, and states that it can be conjugated to a stabilized nanobubble to form a targeted stabilized nanobubble.  The nanobubble comprises a membrane lipid and a poloxamer (column 8 and column 30).  As such it would have been obvious to provide a targeting agent of formula I as the targeting agent of the instant claims, as such compound is known in the art for use as a targeting agent for use with lipid/poloxamer nanobubbles.  Accordingly, the claims are overlapping in scope and are obvious variants of one another. 
	Response to arguments
	Applicant argues that the ‘194 patent is not a prior patent claiming a plurality of stabilized nanobubbles including an interpenetrating crosslinked biodegradable polymer that is non-covalently integrated into a hydrophobic inner domain of the nanobubble, wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of NNDEA and BAS.  
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the ‘194 claims a plurality of PSMA targeted nanobubbles… the membrane comprising at least one lipid and at least one triblock copolymer… wherein the nanobubbles include an interpenetrating crosslinked biodegradable polymer; and wherein the crosslinked acrylamide polymer comprising the reaction product of N, N-diethyl acrylamide (NNDEA) and N, N-bis(acryoyl) cystamine (BAC) (see claim 7).
 
Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,357,575, in view of Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) and Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a composition comprising: a plurality of stabilized crosslinked nanobubbles, each nanobubble having a membrane that defines at least one internal void, which includes at least one gas, the membrane including a plurality of lipids, poloxamers that are incorporated between lipids of the membrane and that are effective to control the size of the nanobubble in vitro and in vivo echogenicity of the nanobubble, the poloxamers having a molecular weight of 1100 to 3500 Da, and an interpenetrating crosslinked biodegradable polymer that is non-covalentlv integrated into a hydrophobic inner domain of the nanobubble, wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of ANNDEA and BAC.
The claims of the ‘575 patent are directed to a plurality of stabilized nanobubbles, each nanobubble comprising: a membrane that defines at least one internal void, which includes at least one gas, the membrane including a plurality of lipids and poloxamers that are incorporated between lipids of the membrane and that are effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble, each poloxamer having a molecular weight of 1100 Da to 4600 Da, each nanobubble having a diameter of about 50 nm to about 800 nm, and the nanobubbles having a polydispersity of about 0.1 to about 0.5, a zeta potential of about -30 mV to about -70 mV, and a poloxamer concentration of 0.06 mg/ml to 6 mg/ml.  
While the claims of the ‘575 patent do not specifically recite an interpenetrating cross-linked biodegradable polymer, it would have been obvious to incorporate the cross-linked polymer component into the nanobubble composition in view of Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8), which shows that poloxamer nanobubbles incorporating an interpenetrated N,N-diethlacrylamide polymer show an enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles (Figure 6).  Raport is included to show that when reciting that N-N-Diethylacrylamide forms a 
Response to arguments
Applicant argues that the ‘575 patent does not recite an interpenetrating cross-linked biodegradable polymer and Perera does not correct the deficiencies of the ‘575 patent.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera reference 66, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-14, 17, 18, 21-25, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390) and Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95).
Perera teaches the development of monolayered, lipid shelled nanobubbles stabilized with the surfactant Pluronic.  Prior work has shown that Pluronic, in addition to having attractive structural properties can also be a highly bioactive molecule and can impart a thermosensitizing effect in tumors to reduce the temperature required to achieve cell death via techniques such as thermal ablation or low grade hyperthermia. Accordingly, Pluronic incorporated into the nanobubble shell serves both as a structural stabilizer and the active agent when combined with hyperthermia. The Pluronic nanobubble has demonstrated enhanced contrast and site-specific ultrasound-mediated Pluronic release for enhanced thermal ablation in vivo. Figure 5 shows the interpenetrating crosslinking agent into the hydrophobic core of nanobubbles (Figure 6A). The stabilizing agent, N-N-Diethyacrylamide, forms a network that can entangle the hydrophobic part of lipids and Pluronic without any chemical reaction, citing reference 66 (Rapport). Furthermore, the stabilizing agent is biodegradable and proven to increase the circulation time in polymeric micelles. The new design of Pluronic bubbles shows the enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles (Figure 6B, C –unpublished data).
Figure 6A shows a nanobubble comprising a C3F8 gas core and a lipid + Pluronic (poloxamer) shell and having a cross-linked stabilizer, shown below including in the inner domain of the nanobubble.

    PNG
    media_image1.png
    664
    835
    media_image1.png
    Greyscale


Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  The stabilized micelles do not dissociate into unimers immediately upon dilution because the polymerized poly(NNDEA) network entangles the Pluronic chains.  However, there are no covalent bonds between the network and the Pluronic chains, so the latter can slowly diffuse away over time and be cleared from the circulatory system.  The biodegradable crosslinker allows the network to degrade and be cleared (page 91).
Exner teaches stabilized nanobubbles for diagnostic and therapeutic applications. The stabilized nanobubbles can be used as multifunctional and/or theranostic platforms for molecular imaging, drug therapy, gene therapy, chemotherapy, and anti-microbial applications. The stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble.  In an aspect of the application, the nonionic triblock copolymer can include at least one poloxamer. The poloxamer can have a molecular, for example, of about 1100 Daltons to about 3000 Daltons (paragraph 0006-7).

The nanobubble can include at least one targeting moiety that is linked to the membrane. The targeting moiety can be selected from the group consisting of polypeptides, polynucleotides, small molecules, elemental compounds, antibodies, and antibody fragments.   In a still further aspect, the nanobubble can include at least one therapeutic agent that is contained within the membrane or conjugated to the membrane. The therapeutic agent can include at least one chemotherapeutic agent, anti-proliferative agent, biocidal agent, biostatic agent, or anti-microbial agent (paragraph 0009-10).
A further aspect relates to a method for imaging a region of interest (ROI) in a subject. The method can include administering to the subject a composition comprising a plurality of stabilized nanobubbles. Each of the nanobubbles can have a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble. After administering the composition to the subject, at least one image of the ROI can be generated (paragraph 0012).  Performing a baseline image is taught (paragraph 0095).
Various lipids may be used in the composition including DPPC, DPPA, DPPE, etc. and combinations thereof (paragraph 0056).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a poloxamer having a molecular weight in the range of 1100 to 3500 Da when the teaching of Perera is taken in view of Exner.  Each of Perera and Exner are directed to stabilized nanobubbles having a membrane comprising at least one lipid and at least one poloxamer for diagnostic imaging and therapy.  While Perera does not specifically address the molecular weight of poloxamer used in the nanobubbles, it would have been obvious to provide a poloxamer of the claimed molecular weight because Exner teaches that poloxamer in the range of 1100 to 3500 to be desirable, in particular Pluronic with Mw around 2200 Da are the ideal candidates in order to reduce bubble size for cancer cell thermosensitizing ability.  
With regard to the limitation wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of NNDEA and BAC, Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids 
With regard to claims 4 and 5, Exner teaches bubbles within the claimed size range to be a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis.
With regard to claims 8-12, Exner teaches the claimed lipids, targeting agents and therapeutic agents to be known for preparation of the nanobubbles and their use in diagnosis and therapy.
With regard to newly added claims 41 and 43, “about 3000 Da” is considered to be within the scope of “about 3200 Da,” as claimed.

Response to arguments
Applicant argues that Perera et al. provide a review of ultrasound contrast agents including monolayered lipid shelled nanobubbles stabilized with the surfactant Pluronic, pg. 13, and that the stabilizing agent N-N-diethylacrylamide is an interpenetrating crosslinking agent that forms a network that can entangle the hydrophobic part of lipids and Pluronic without any chemical reaction, pg. 14. The present claims, however, recite that the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of N, N-diethyl acrylamide (NNDEA) and N, N-bis(acryoyl) cystamine (BAC). Therefore, Perera et al. only disclose NNDEA but not necessarily the reaction product of NNDEA and BAC.

Applicant’s arguments have been fully considered, but are not found to be persuasive.  Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera reference 66, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  
Applicant further argues that it was unexpectedly found that stabilized crosslinked nanobubbles comprising the reaction product of NNDEA and BAC had increased accumulation in tumor regions compared to non-crosslinked bubbles whether measured with ultrasound, Paragraphs [0134], or with fluorescence molecular tomography (FMT),Paragraph [0136]. The crosslinked nanobubbles showed bubble signal inside the tumor, outside the vessels, which provides strong evidence of bubble extravasation and subsequent interstitial penetration, while the non-crosslinked bubbles 
With regard to the allegation of unexpected results, see MPEP 716.02(e).  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  In the instant case, Applicant compares crosslinked nanobubbles to non-crosslinked bubbles, however the Perera teaching already teaches cross-linked bubbles.  Accordingly, a comparison has not been made between the claimed subject matter with the closest prior art
With regard to the argument that stabilized crosslinked nanobubbles do not reform as liposomes or micelles after application of high intensity ultrasound, it is 

Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390) and Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95), in further view of Kim (US 2015/0025373).
The rejection over Perera in view of Exner and Rapoport is applied as above.
With regard to claims 40 and 42, Exener teaches a variety of lipids to be suitable for use in preparing stabilized nanobubbles, but does not specifically state DBPC.
Kim teaches microbubbles for use as contrast agents in ultrasound imaging.  Lipids may be phospholipids including DPPA, DSPC, DMPC, DBPC, DAPC, DPPG, etc. and mixtures thereof (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DBPC as a functionally equivalent phospholipid for DPPC in combination with DPPA and DPPE when the teachings of Perera, Exner and Rapaport are taken in view of Kim.  Each of Exner and Kim teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618